DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2022 was filed after the mailing date of the application on March 3, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] on p. 2 of Applicant’s disclosure recites “…U.S. Patent Application No. 17/099,118, filed November 16, 2020 which is a continuation of…” where it should instead recite “…U.S. Patent Application No. 17/099,118, filed November 16, 2020, now issued as U.S. Patent No. 11,270,406, which is a continuation of…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 20160253230A1), Bade (US 20070192597A1), Swanson (US 20080126650A1), and Grossman (US 20170004647A1).
As per Claim 1, Hui teaches a method comprising:  receiving a notice that a first compute unit of a graphics processor is to be reset in response to detection of a fault associated with the first compute unit; migrating programs to a second compute unit of the graphics processor; and initiating a reset of the first compute unit while continuing execution via the second compute unit (determine whether the GPU is to generate faults, with such prediction whether the GPU is to malfunction, the programs executing on the GPU can be migrated to the other GPUs for execution, without affecting the normal business operations, [0095]).
	However, Hui does not teach determining whether the context is recoverable; in response to determining that the context is recoverable, migrating threads associated with the context to a second compute unit.  However, Bade teaches determining whether the context is recoverable; in response to determining that the context is recoverable, migrating to a second compute unit (responsive to determining that the failure is a recoverable error, identify the last valid copy of the context data to migrate the partition from a failed trusted platform module hardware device to another trusted platform module hardware device and restore a state of the partition using the last valid copy of the context data, Claim 8 of Bade).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui to include determining whether the context is recoverable; in response to determining that the context is recoverable, migrating to a second compute unit because Bade suggests that if it is recoverable, then it can be processed on another device, but if it is not recoverable, then that context is not processed, because if it is processed, then it will be an error [0072-0073] (Claim 8 of Bade).
	However, Hui and Bade do not teach in response to determining that the context executed by the first compute unit is not recoverable, re-dispatching the threads of the first compute unit that are associated with the context to the second compute unit.  However, Swanson teaches in response to determining that the context executed by the first compute unit is not recoverable, re-dispatching the threads of the first compute unit that are associated with the context to the second compute unit (operation of automatically dispatching another event handler to perform operations associated with the event handler that failed comprises re-dispatching the event handler that failed after performing the corrective operation, Claim 8 of Swanson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui and Bade to include determining that the context executed by the first compute unit is not recoverable, re-dispatching the threads of the first compute unit that are associated with the context to the second compute unit because Swanson suggests that the corrective operation needs to be performed first, then it can be re-dispatched so that the operations can be performed correctly (Claim 8 of Swanson).
However, Hui, Bade, and Swanson do not expressly teach that the first compute unit including a plurality of processing elements to execute a plurality of threads of program code associated with a context executed by the graphics processor.  However, Grossman teaches detecting a fault associated with the first compute unit, the first compute unit including a plurality of processing elements to execute a plurality of threads of program code associated with a context executed by the graphics processor (performing context switching, in response to the page fault, by performing such context switching, the GPU that experienced the page fault is freed up to perform another task and/or threads, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui, Bade, and Swanson so that the first compute unit including a plurality of processing elements to execute a plurality of threads of program code associated with a context executed by the graphics processor because Grossman suggests that this way, the graphics processor is capable of very high performance using a large number of small, parallel execution threads on dedicated programmable hardware processing units [0012].
9.	As per Claim 6, Hui teaches wherein the first compute unit is one of a plurality of compute units associated with a first reset block and the second compute unit is one of a plurality of compute units associated with a second reset block [0095].
10.	As per Claims 8-9, these claims are similar in scope to Claims 1 and 6 respectively, and therefore are rejected under the same rationale.  As per Claim 16, Claim 16 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
11.	Claim(s) 2, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 20160253230A1), Bade (US 20070192597A1), Swanson (US 20080126650A1), and Grossman (US 20170004647A1) in view of Kaempfer (US009031296B2).
12.	As per Claim 2, Hui, Bade, Swanson, and Grossman are relied upon for the teachings as discussed above relative to Claim 1.
	However, Hui, Bade, Swanson, and Grossman do not teach wherein determining that the context executed by the first compute unit is not recoverable includes detecting data corruption in an execution state for the threads associated with the context.  However, Kaempfer teaches wherein determining that the context executed by the first compute unit is not recoverable includes detecting data corruption in an execution state for the threads associated with the context (in the event that a non-recoverable error is detected, the error corrector may initiate a request for a retransmission of the corrupted data, col. 15, lines 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui, Bade, Swanson, and Grossman so that determining that the context executed by the first compute unit is not recoverable includes detecting data corruption in an execution state for the threads associated with the context because Kraempfer suggests that when the data is corrupted, it cannot be fixed, and thus is not recoverable (col. 15, lines 48-50).
13.	As per Claims 12 and 20, these claims are each similar in scope to Claim 2, and therefore are rejected under the same rationale.
14.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 20160253230A1), Bade (US 20070192597A1), Swanson (US 20080126650A1), and Grossman (US 20170004647A1) in view of Acharya (US010297003B2).
	Hui, Bade, Swanson, and Grossman are relied upon for the teachings as discussed above relative to Claim 16.
	However, Hui, Bade, Swanson, and Grossman do not teach further comprising a context save memory to store context state, wherein the context save memory is an on-die memory of the graphics processor.  However, Acharya teaches further comprising a context save memory to store context state, wherein the context save memory is an on-die memory of the graphics processor (context information stored in on-chip memory of the graphics processing unit, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hui, Bade, Swanson, and Grossman to include a context save memory to store context state, wherein the context save memory is an on-die memory of the graphics processor because Acharya suggests that it is well-known in the art to perform context switching on the on-die memory (col. 1, lines 13-20).
Allowable Subject Matter
15.	Claims 3-5, 7, 10, 11, 13-15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
16.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 3 and base Claim 1 and intervening Claim 2, and in particular, do not teach saving a checkpoint context during execution of the threads by the first compute unit; after re-dispatching the threads associated with the context to the second compute unit, restoring the checkpoint context; and executing the threads on the second compute unit based on the checkpoint context.  Claims 4-5 depend from Claim 3, and therefore also contain allowable subject matter.  Claims 13-15 are similar in scope to Claims 3-5 respectively, and therefore also contain allowable subject matter.  Claims 18-19 are similar in scope to Claims 3-4 respectively, and therefore also contain allowable subject matter.
17.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7 and base Claim 1 and intervening Claim 6, and in particular, do not teach wherein initiating the reset of the first compute unit while continuing thread execution via the second compute unit includes initiating the reset of the plurality of compute units associated with the first reset block without initiating the reset of the plurality of compute units associated with the second reset block.  Claim 10 is similar in scope to Claim 7, and therefore also contains allowable subject matter.  Claim 11 depends from Claim 10, and therefore also contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611